Citation Nr: 1505646	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a depressive disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

4.  Entitlement to service connection for headaches, to include as secondary to TBI.  

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left hip disability.  

6.  Whether the reduction of the disability rating from 20 percent to 10 percent for degenerative disc disease of the lumbar spine, effective beginning on November 8, 2010, was proper.

7.  Entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine.  

8.  Entitlement to a disability rating higher than 30 percent for sarcoidosis.  

9.  Entitlement to a disability rating higher than 10 percent for left lateral epicondylitis.  

10.  Entitlement to a disability rating higher than 10 percent for right lateral epicondylitis.  

11.  Entitlement to a compensable disability rating for hypertension.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to April 2008.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO is the Agency of Original Jurisdiction (AOJ).  In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing. A transcript of the hearing has been associated with the claims file.

The issues of whether reopening the previously denied claim for service connection for a left hip disability is warranted, entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran has a major depressive disorder that had onset during his active service.  

2.  The Veteran has PTSD due to in-service stressors.

3.  The Veteran has residuals of a TBI caused by his active service.  

4.  The Veteran has headaches that had onset during his active service.  

5.  During the period beginning on November 8, 2010, no examination shows improvement in the Veteran's degenerative disc disease of the lumbar spine.  

6.  In an April 2014 written statement, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating higher than 30 percent for sarcoidosis.  

7.  In an April 2014 written statement, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating higher than 10 percent for left lateral epicondylitis.  

8.  In an April 2014 written statement, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating higher than 10 percent for right lateral epicondylitis.  
9.  In an April 2014 written statement, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to compensable disability rating higher hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).  

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f)(3) (2014).  

3.  The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).  

4.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).  

5.  For the period beginning on November 8, 2010, the criteria for restoration of a 20 percent disability rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. § 3.344, 4.71a Diagnostic Code 5243 (2014).  

6.  The criteria for withdrawal of a substantive appeal on to the issue of entitlement to a disability rating higher than 30 percent for sarcoidosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §38 U .S.C.A. §§ 20.202, 20.204 (2014).  

7.  The criteria for withdrawal of a substantive appeal on to the issue of entitlement to a disability rating higher than 10 percent for left lateral epicondylitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §38 U .S.C.A. §§ 20.202, 20.204 (2014).  
8.  The criteria for withdrawal of a substantive appeal on to the issue of entitlement to a disability rating higher than 10 percent for right lateral epicondylitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §38 U .S.C.A. §§ 20.202, 20.204 (2014).  

9.  The criteria for withdrawal of a substantive appeal on to the issue of entitlement to a compensable disability for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §38 U .S.C.A. §§ 20.202, 20.204 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Here, the Board makes no determination unfavorable to the Veteran.  Even if VA failed to meet its duties to notify and assist, such failure could not have resulted in prejudice to the Veteran.  There is no need to discuss these duties further.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
      
      A.  Procedural Posture

Because the procedural background of the psychiatric (including PTSD) and TBI claims is complicated, the Board explains why it must proceed directly to adjudicating the appeal on the merits as to these claims without first "reopening" them.  Reopening refers to the procedural step necessary to review the merits of a claim that has been the subject of a final adjudication.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  In the June 2011 decision, the AOJ indicated that the TBI and PTSD claims were the subject of a final decision.  If a claim has not been the subject of a final decision, a determination that it has is potentially prejudicial to the claimant.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q),(r) (2014).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  After notice of a decision by the AOJ, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the AOJ. 38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the AOJ's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014). 

The exception to this rule of not reopening or allowing a finally denied claim is that if new and material evidence is received, VA shall reopen the claim and review it on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The "must raise a reasonable possibility of substantiating the claim" language does not impose an additional requirement for reopening; it refers to VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  
There are conditions that prevent an unappealed AOJ decision from becoming final.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  VA's failure to consider such evidence prevents the AOJ decision from becoming final, i.e., the claim remains pending.  See Young v. Shinseki, 22 Vet. App. 461 (2009).  

An AOJ decision also does not become final if VA fails to provide the claimant with information or material critical to the appellate process.  See Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002).  Such information includes notice of the decision and notice of the Veteran's procedural and appellate rights.  

VA first received a claim for service connection for TBI and PTSD in December 2008.  He also claimed entitlement to higher ratings for disabilities for which service connection had already been established.  In February 2009, VA received a statement in which the Veteran reported that he was received medication for depression, traumatized by combat and personal domestic events.  

In June 2009, the AOJ denied service connection for TBI and deferred adjudication of service connection for PTSD.  The AOJ sent a letter to the Veteran and his representative in June 2009 informing them of the denial of the decision and of the Veteran's procedural and appellate rights.  VA did not receive a notice of disagreement with the June 2009 denial of service connection for TBI.  

The bases for the denial of service connection for TBI were that there was no evidence of a relevant in-service injury and there was no post-service treatment records showing that he had been diagnosed with any disability resulting from trauma of his brain.  Thus the unestablished facts necessary to substantiate a claim of entitlement to service connection were all three facts necessary to substantiate his claim; i.e. an in-service injury or disease, a present disability, and a nexus.  

VA treatment records are constructively in the possession of VA adjudicators.  Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  There is no indication that the AOJ physically had possession of VA treatment records relevant to the TBI claim when it issued the June 2009 decision.  The Veterans Benefits Management System (VBMS) shows receipt of certain VA treatment records in December 2014.  Those records include entries relevant to the TBI claim created prior to the June 2009 decision and within the one year appeal period of that decision.  For example, there is a diagnosis of TBI found in a September 22, 2008 TBI note.  That note includes reports of several in-service injuries as reported by the Veteran to clinicians.  There are also notes after the June 2009 decision that are not duplicative or redundant of notes prior to the decision.  For example, an October 2009 Physical Medicine Rehabilitation and a November 20, 2009 Speech Pathology Consult documents not only the historical diagnosis of TBI but additional comments indicating that the Veteran has TBI.   

The October and November 2009 VA treatment records constructively in the possession of VA adjudicators are new and material evidence.  There is no indication that VA considered that evidence in a final decision issued prior to when it issued the June 2011 decision on appeal.  Although the AOJ also denied service connection for TBI in December 2009 decisions, the Board explains in the next paragraphs why those decision are not final.  

Of record are two rating decisions from December 2009 that denied service connection for PTSD, depression, and TBI.  The first is dated December 2, 2009 and the second is dated December 4, 2009.  Although there is a December 8, 2009 letter informing the Veteran that it had made a decision on his claim for an increase received on December 22, 2008, neither that letter nor any other letter of record, informed him of the December 2009 denial of service connection for PTSD, depression, or TBI or informed him of his procedural and appellate rights with regard to those denials.  

In a document received in April 2010, the Veteran stated "[r]econsider . . . PTSD" and reported that he was still having night sweats from deployment flashbacks.  As of April 2010, the Veteran knew that service connection for PTSD had been denied because he asked the AOJ to "reconsider" the claim of entitlement to service connection for PTSD.  How he came to know of the denial and whether he was informed of his procedural and appellate rights is not shown by the record.  The April 2010 statement is evidence that VA did not inform him of his procedural and appellate rights with regard to following either December 2009 decision because if it had, it is unlikely that the Veteran would have used the word "reconsider" instead of simply stating that he disagreed with the decision, which he obviously did.  

Accordingly, the December 2009 decision did not become final as to the denial of service connection to TBI, PTSD, or a depressive disorder.  The 2008 TBI and psychiatric claims were still pending when the AOJ issued the June 2011 decision which the Veteran has appealed to the Board.  There is no final decision as to the 2008 TBI, PTSD, and depression claims and no need to reopen the claims.  

      B.  Analysis on the Merits of Psychiatric (Including PTSD) Claims

Of record is a post deployment health assessment for the period 2003-2004 deployment.  In that assessment, the Veteran reported that he did not see anyone wounded, killed or dead during the deployment but did feel that he was in great danger of being killed.  Also of record is a post deployment health assessment for the 2006-2007 deployment.  In that assessment, the Veteran reported that during that deployment he saw coalition members wounded, killed or dead, and that he felt in great danger of being killed.  He also reported that he had nightmares and tried to avoid situations that reminded him of any experience that was horrible, frightening, or upsetting.  A September 2006 report of medical history documents the Veteran's report that he either then had or previously had depression or excessive worry.  

The Veteran was separated from active service in April 2008.  In November 2008, a VA treating psychiatrist provided Axis I diagnoses of PTSD and depression not otherwise specified.  The psychiatrist noted the Veteran's reports of exposure to mortar and IED attacks and of witnessing a soldier who has lost a leg in combat and an incident involving a near death in when his vehicle had a tire blowout.  There is no reason to believe that the diagnosis was not based on the DSM-IV criteria, regardless of whether the psychiatrist listed how every criterion was met.  

At the August 2013 hearing before the undersigned, the Veteran described several stressful in-service incidents.  Most notably, he described RGP attacks on his compound while deployed to Iraq.  He testified that he was in fear of his life from these attacks and described an incident in which an RPG explosion dislodged a shelf causing it to fall on his neck and shoulder.  

An April 2011 VA mental health note includes a diagnosis of anxiety disorder, not otherwise specified as well as a statement that the Veteran was not currently meeting strict PTSD criteria because there were no reports of significant re-experiencing and avoidance symptoms.  Also diagnosed was a depressive disorder, not otherwise specified.  

A May 2011 mental health assessment by a VA psychiatrist includes Axis I diagnoses of dysthymia (a depressive disorder) and probable PTSD.  She noted that the Veteran met the criteria for PTSD in 2008 and was enrolled in the treatment program but did not want the intensive therapy.  A June 2011 VA treatment note signed by a social worker but cosigned by a clinical psychologist, includes diagnoses of chronic PTSD and single episode manic depressive disorder.  There are numerous references to combat-type service and the Veteran's endorsement of re-experiencing symptoms.  The primary stressor mentioned in the report is seeing a soldier with his leg blown off.  

Shortly after that, in June 2011, there are treatment notes by another VA treating psychiatrist stating that the Veteran has PTSD related to what she referred to as his combat service.  In an October 2011 letter, this VA psychiatrist stated that the Veteran did not have any psychiatric diagnoses or significant symptoms of anxiety or depression prior to his deployments to Iraq and that it was therefore her clinical opinion that his PTSD diagnosis is a direct result of his traumatic exposure during combat.  In that letter she refers to a number of incidents, including being exposed to multiple IED strikes.  She stated that he has re-experiencing symptoms.  

In May 2011, the Veteran underwent a VA examination through QTC Medical Group.  The psychologist listed the Veteran's reports of in-service stressors, including that the Veteran believed his life was threatened during service to RPG attacks.  She explained that those in service events contributed to the development of his depression and stated that the Veteran did not meet the criteria for a diagnosis of PTSD because he denied any significant re-experiencing symptoms.  She diagnosed major depressive disorder, which was a correction to a previous erroneous diagnosis.  She explained that his depression is as likely as not related to an incident during service involving a domestic dispute and the stress of RPG attacks and seeing dead soldiers.  

First, the Board addresses the depressive disorder claim.  Although there is no recording in the service treatment records or personnel records of the events described by the Veteran, the Board finds the Veteran's reports of events credible and his reports are the most probative evidence of record of the occurrence of the reported in-service events he reports.  During service he reported that he had suffered from depression or excessive worry.  The May 2011 C&P opinion is the most probative evidence of record linking his currently diagnosed major depressive disorder to his active service.  Hence, all elements have been met for service connection for a depressive disorder and the appeal must be granted.  

Next, the Board addresses the PTSD claim.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. §§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The Board finds that the records of treatment by the VA psychiatrist are at least as probative as the May 2011 examiner's report as to whether the Veteran has PTSD and as to whether the diagnosis of PTSD is supported by a stressor related to the Veteran's fear of hostile military or terrorist activity.  Regardless of whether the VA psychiatrist's description of the events of service as "combat" is in line with VA's definition of "combat," her description is in line with the examples of enemy or terrorist activity provided at 38 C.F.R. § 3.304(f)(3).  

The May 2011 examiner found that the Veteran did not have PTSD because he denied re-experiencing symptoms.  However, he was diagnosed with PTSD in 2008 by a VA psychiatrist who appears to have attributed his PTSD to the RPG attacks during his deployment.  Also, the psychiatrist who began treating him in 2011 clearly found that he had met all criteria for PTSD and that his PTSD was due to the RPG attacks during service.  Thus, the evidence is at least in equipoise as to whether the Veteran has PTSD that is the result of fear of enemy activity during his service in Iraq.  [Indeed, his DD 214 documents that he served in Iraq from March 2003 to February 2004 and from November 2006 to June 2007.]  Therefore, service connection must be granted for PTSD.  

      C.  Analysis on the Merits of TBI (Including Headaches) Claims

VA treatment records document the Veteran's post-service report of several incidents during service with regard to TBI.  Assessment in September 2008 was mild TBI and headaches.  At that time he reported several in-service head injuries as follows:  While getting off of a truck in 2005 another soldier struck him in the head with a rifle and he saw stars and was dazed for two to three minutes; in August 2003 an RPG hit less than 50 yards from the Veteran, the impact shook buildings, he felt the blast wave and it distorted his vision, and he was disoriented for less than one minute; in October 2005 incoming mortars/RPGs shook the bunker and he was disoriented for less than one minute; and in 2003 -04 there were almost incoming (ordinance) with explosions at a distance of one football field.  

At the August 2013 hearing before the undersigned, the Veteran described an incident where an RPG strike caused a shelf to come loose, fall, and hit the Veteran along his neck and shoulder causing him to "see stars."  He testified that it seemed that since that time he has had headaches, lack of balance, and speech problems.  

In September 2008 treatment notes, a VA social worker indicated that the plan included a consult to neuropsychology as well as to continue being followed in the TBI clinic team.  The assessment was made by a nurse practitioner as was a notice of symptoms of headaches, poor concentration, dizziness, and sleep problems.  

A second level evaluation note from the same date includes numerous findings.  The professional conclusion / assessment included that the findings were consistent with a diagnosis of TBI.  Listed in this note was that there were several consults - neuropsychology, speech-language pathology, and rehabilitation care services.  

An October 2009 physical medicine and rehabilitation TBI note lists the reported in-service incidents already described and noted that in August 2009 the Veteran was involved in a motor vehicle accident in August 2009, did not lose consciousness, but had noticed an increase in headaches since the accident.  This note refers to a neuropsychology evaluation reflecting memory problems likely due to PTSD and depression rather than a mild concussion.  November 2009 speech pathology swallowing consultation notes refer to the neuropsychology evaluation as completed in December 2008 at an outside facility on a fee basis.  Those consultation notes document examination results as well as the examiner's explanation that the multiple diagnoses of TBI, PTSD, and depression made it difficult to determine contributing factors for observed cognitive deficits.  

In November 2010, the Veteran underwent a C&P examination through QTC Medical Group.  The examiner noted a history provided by the Veteran that he had headaches since 2003.  The examiner concluded that the Veteran's headaches were not due to service.  The only rationale supporting this conclusion was that he was seen for headaches related to rhinitis in 1993 which was a different kind of headache than what he had post-service.  This opinion is afforded very little weight because it is limited to comparing his post-service headaches to an entry in the service treatment records from 1993 but does not account for his reports of headaches since 2003, including his report in the post-deployment questionnaire.  

Service treatment records document that the Veteran sought treatment for headaches in 1993 and in May 2001.  The 1993 headaches were associated with rhinitis.  The 2001 report is illegible as to the cause of the headaches.  There is no mention of a concussion.  However, in a March 2004 post-deployment health assessment for the deployment period that began in 2003, the Veteran reported that he had headaches, dizziness, fainting, or light headedness, and difficulty remembering during that deployment.  In a June 2007 post-deployment health assessment for the deployment period that began in 2006, the Veteran reported that he had headaches, and dizziness, fainting, or light headedness during that deployment.  In a report of medical history dated in September 2007, the Veteran indicated that he either then had or previously had frequent or severe headache, dizziness or fainting spells.  

The evidence is at least in equipoise as to each element of service connection.  The Veteran's reports of what occurred in service are credible.  Although there is no mention of a particular incident involving a blow to the head during service, such lack of report must be weighed against his post service statements.  The in-service incidents that he reported post service are of the nature that it is reasonable to expect that a person may not have reported them given the circumstances of the service.  Service records support his report of headaches during service as he reported headaches in the post service deployment questionnaire.  Additionally, his report and diagnosis by VA just a few months after service supports the finding that he had an in-service head injury involving a traumatic brain injury.  

As VA treatment records demonstrate, the Veteran has been diagnosed with TBI and headaches.  The preponderance of evidence therefore shows that he has residuals of a TBI and headaches.  The current disability element is therefore met for each claimed disability.  As to the nexus element, the VA treatment records signed by medical professionals attribute his headaches and TBI to events in service.  The preponderance of evidence thus shows that the nexus element is met for both claimed disabilities.  Because all elements of service connection are met for TBI and headaches, the appeal must be granted as to these issues.  

II.  Validity of Reduction of Lumbar Spine Disability Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work. 38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  Id. 

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. For ratings purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id.

Service connection was established for lumbar spine degenerative disc disease in a May 2008 rating decision and an initial rating was assigned of 10 percent, effective May 1, 2008.  The Veteran filed a claim for a higher rating in December 2008, and the rating was increased to 20 percent effective December 22, 2008, the date of the Veteran's claim for an increase.  In January 2009 he filed another claim for an increase.  On November 8, 2010, the Veteran underwent a C&P examination of his spine.  Associated with the claims file is a deferred rating decision dated in April 2011. The stated reason for the deferral, as to his spine claim, was evidence showing that a 10 percent rating was appropriate.  In June 2011, the AOJ issued a decision reducing his rating to 10 percent, effective November 8, 2010, the date of a C&P examination.  In July 2011, the AOJ received the Veteran's notice of disagreement in which he specifically disagreed with the reduction.  

There are both procedural and substantive aspects of reductions of disability ratings.  The procedural aspects primarily have to do with notice to the veteran of a proposed rating reduction and are specified at 38 C.F.R. § 3.105(e) (2014).  Those procedural requirements only apply if the reduction in the rating would result in a reduction or discontinuance of compensation payments currently being made.  Id.  As the amount of compensation depends on a non-linear calculation in cases where veterans have more than one compensable disability, the reduction in a rating for one disability does not necessarily mean that there will be a reduction in compensation of payments currently being made.  See 38 C.F.R. § 4.25.  The record shows that the combined evaluation for compensation has been 60 percent since January 23, 2009.  The reduction of the rating assigned for degenerative disc disease of the lumbar spine could not have resulted in the reduction or discontinuation of compensation payments currently being made.  Therefore, the procedural requirements found at § 3.105(e) do not apply.

The substantive aspects of reductions are specified at 38 C.F.R. § 3.344.  Subsections (a) and (b) apply to ratings which have continued at the same level for 5 years or more; they do not apply to disabilities which have stabilized and are likely to improve.  38 C.F.R. § 3.344(c).  Here, the 20 percent rating was in effect less than five years so subsections (a) and (b) do not apply.  In such situations reexaminations disclosing improvement will warrant reduction in rating.  Id.  

The Veteran was first examined for VA disability compensation purposes in December 2007, prior to separation from active service.  Physical examination included range of motion measurements for the thoracolumbar spine as follows:  forward (anterior) flexion to 75 degrees, extension to 5 degrees, right and left lateral flexion and rotation to 30 degrees each.  There was no pain on motion and no change in range of motion over three repetitions.  

The examination that led to the reduction was conducted on November 8, 2010.  The report of that examination includes that the Veteran reported that he has back pain that can be exacerbated by physical activity and stress and at the time of pain he can function with medication.  He also reported that during flare-ups he experiences limitation of motion which he described as no flexion.  

Examination range of motion measurements for the thoracolumbar spine as follows:  Forward flexion to 90 degrees, extension to 30 degrees and right and left lateral flexion and rotation to 30 degrees each.  The report indicates that repetitive range of motion was possible and that there was no additional degree of limitation.  The examiner also stated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination revealed no sensory defects of the lumbar spine.  

The examination is inadequate for rating purposes.  Although the Veteran reported that he had additional loss of range of flexion during flare-ups and that he could function with medication when he had pain, which could be exacerbated by physical activity, the examiner made no comment or findings regarding loss of function during flare ups or when the pain was present.  Based on these inadequacies, the Board finds that the examination did not disclose improvement.  There is no other evidence showing improvement during the applicable time period.  As the substantive requirement for reduction of the rating was not met, the 20 percent rating must be restored.  

III.  Withdrawn Issues

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In January 2013, VA received the Veteran's substantive appeal of the AOJ's June 2011 decision denying higher disability ratings for sarcoidosis, hypertension, right lateral epicondylitis, and left lateral epicondylitis.  In April 2014, VA received a writing from the Veteran in which he stated that he wished to withdraw his appeal as to higher ratings for sarcoidosis, both forearms, and hypertension.  [During the Board hearing, the Veteran's representative referred to the epicondylitis ratings as ratings for the Veteran's forearms.  It is clear that his withdrawal of his appeal therefore included a withdrawal of the appeal as to the left and right lateral epicondylitis issues.] 

The Veteran has withdrawn his appeal regarding the sarcoidosis, hypertension, right lateral epicondylitis, and left lateral epicondylitis issues so there remains no allegation of error of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


(CONTINUED ON NEXT PAGE)

ORDER

Service connection is granted for a major depressive disorder.  

Service connection is granted for PTSD.  

Service connection is granted for residuals of a TBI.

Service connection is granted for headaches.  

Restoration of the 20 percent disability rating for degenerative disc disease of the lumbar spine during the period beginning on November 8, 2010, is granted.  

The appeal as to the issue of entitlement to a disability rating higher than 30 percent for sarcoidosis is dismissed.  

The appeal as to the issue of entitlement to a disability rating higher than 10 percent for left lateral epicondylitis is dismissed.  

The appeal as to the issue of entitlement to a disability rating higher than 10 percent for right lateral epicondylitis is dismissed.  

The appeal as to the issue of entitlement to a compensable disability rating for hypertension is dismissed.  


REMAND

First, the Board notes that the AOJ denied service connection for left hip pain in the June 2009 decision, and the Veteran did not appeal that decision.  The basis for the denial was that he did not have a current hip disability.  Review of the record fails to show that he was provided notice of this denial and what evidence was needed to reopen his claim.  The Board is aware that VA Office of General Counsel recently issued VAOPGCPREC 6-2014 (November 21, 2014) holding that notice of what is required to reopen a previously denied claim is not required.  Here, however, there were other letters specifying what was needed to reopen another claim, and thus the overall effect is prejudicial to the Veteran with regard to the left hip claim.  Given these facts, the Board concludes that VA should provide such notice.  

Although the Board does not address whether the claim should be reopened at this time, statute specifically allows for VA to provide assistance in substantiating a claim.  See 38 U.S.C.A. § 5103A(g) (West 2014).  

At the August 2013 hearing, the Veteran testified that his gait has altered due to his service-connected lumbar spine disability and that this has affected his left hip.  He also testified that during service he had pain of his left hip as well as his low back.  His testimony is best understood a statement that he reported the pain of the low back during service but not of his hip because his low back pain was more severe than his left hip pain.  On remand, VA must provide the Veteran with an opportunity for an adequate examination to determine if he has a left hip disability, and if so, whether it either had onset during service or was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.  

The Veteran testified that his degenerative disc disease of the lumbar spine has worsened since last evaluated.  Moreover, the only examination of this disability since he filed his claim for an increase was the November 2010 examination which the Board has found to be in adequate for rating purposes.  As such, VA has a duty to provide the Veteran with an examination of his low back disability.   

Finally, the Veteran has asserted that his service-connected disabilities render him unemployable.  Although the AOJ has not yet adjudicated whether TDIU is warranted, the Board has jurisdiction of the TDIU issue as it arose in the context of other ratings claims the appeal of which has been perfected to the Board.  See generally, Rice v. Shinkseki, 22 Vet. App. 447 (2009).  There is insufficient medical evidence for the Board to decide this issue.  Additionally, VA has not yet provided the Veteran with notice as to how to substantiate a claim of entitlement to TDIU.  On remand VA must provide him notice as to how to substantiate his claim for TDIU and must provide him an examination and obtain a medical opinion as to whether his service connected disabilities render him unable to secure and follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA (38 U.S.C.A. § 5103) notice letter regarding entitlement to TDIU and informing him that service connection for a left hip disability was denied in a June 2009 decision that is now final.  Inform him that the claim was denied because he had no disability of his left hip but that his left hip pain was referred pain from his low back.  Inform him that evidence not previously before VA at the time of the June 2009 decision, that relates to whether he has a current left hip disability, must be submitted in order to reopen the claim.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has a left hip disability and, if so, whether it had onset during active service or was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.   The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to accomplish the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left hip disability.  The examiner must provide a complete rationale to support any conclusion reached.  

(b)  If the examiner finds that the Veteran has a left hip disability, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such left hip disability had onset during or was caused by his active service.  

(c)  If the examiner finds that the Veteran has a left hip disability and it did not have onset during or was caused by his active service, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such left hip disability was caused by his degenerative disc disease of the lumbar spine, to include due to an altered gait.  

(d)  If the examiner finds that the Veteran has a left hip disability, but it was not caused by or had onset during service and was not caused by his degenerative disc disease of the lumbar spine, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such left hip disability has been permanently worsened by his degenerative disc disease of the lumbar spine, to include due to an altered gait.  

(e)  The examiner should opine as to the effect of any left hip disability on the Veteran's ability to obtain and maintain gainful employment.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the degenerative disc disease of his lumbar spine.  The claims file must be reviewed by the examiner in conjunction with the examination.  All relevant pathology associated with this disability should be annotated in the examination report.  The examiner should specifically address any additional limitation of function of due to flare-ups.  

4.  Also, schedule the Veteran for an appropriate VA examination to determine his employability.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, acting either alone or together, render him unable to secure and follow a substantially gainful occupation.  [The examiner is hereby informed that the Veteran's service-connected disabilities include the now service-connected major depressive disorder, PTSD, residuals of a TBI, and headaches-as well as the service-connected sarcoidosis, tinnitus, right ankle sprain, right lateral epicondylitis, left lateral epicondylitis, degenerative disc disease of the lumbar spine, and hypertension.]  If any nonservice-connected disabilities adversely affect the Veteran's employability, the examiner should so note that observation in the examination report.  The examiner must support all conclusions reached with a rationale.  

5.  Then, adjudicate the issues remaining on appeal-whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left hip disability, entitlement to a disability rating greater than 20 percent for the service-connected degenerative disc disease of the lumbar spine, and entitlement to a TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


